412 Mich. 729 (1982)
316 N.W.2d 724
BEACH
v.
CITY OF SALINE
Docket No. 66265.
Supreme Court of Michigan.
Decided March 9, 1982.
Harris, Lax, Gregg & Guenzel for plaintiff.
Allan W. Grossman, City Attorney, for defendants.
PER CURIAM:
We examine the question of whether the acquisition of 160 acres of real property by the City of Saline is subject to referendum. We conclude that it is not and we affirm the *730 judgments of the Court of Appeals and of the trial court.
I
On October 11, 1976, the Saline City Council adopted a resolution authorizing the city attorney to file a request with the State Boundary Commission for annexation to the city of 160 acres of property. On November 23, 1977, the city obtained an option to purchase the property, and on January 23, 1978, the city council adopted a resolution exercising the option. On February 22, 1978, the plaintiff filed three petitions for referendum with the city clerk. One of the petitions which plaintiff sought to be submitted to the electorate concerned whether the city should purchase the property authorized by the city council resolution. When the city refused to submit the propositions to the electorate, plaintiff filed suit in Washtenaw Circuit Court seeking to enjoin the city from closing the purchase of the property and to compel the referendums. The circuit court entered a judgment in favor of the city and the Court of Appeals affirmed.
II
In West v Portage, 392 Mich. 458, 465-466; 221 NW2d 303 (1974), the lead[1] opinion by Justice LEVIN concludes that a right of referendum authorized by the home-rule act[2] extends only to legislative *731 acts:
"We hold that the words `initiative' and `referendum' are themselves an implicit limitation on the matters that may properly be the subject of an initiative or referendum, and that the Legislature did not in 1909 intend to confer on the electors of home-rule cities the power to vote on questions not truly legislative in character."
The opinion was signed by three Justices, one Justice concurring in the result. In Rollingwood Homeowners Corp, Inc v City of Flint, 386 Mich. 258, 268; 191 NW2d 325 (1971), the Court stated that "[t]here is nothing inherently legislative about a decision to acquire real estate". We are of the view that the opinion of Justice LEVIN in West, supra, correctly and adequately treats the governing legal principle and adopt the reasoning and conclusion of Justice LEVIN in part I of West.
Accordingly, in lieu of granting leave to appeal, pursuant to GCR 1963, 853.2(4), we affirm that part of the Court of Appeals judgment holding that the action of the City of Saline in purchasing real property constitutes an administrative act not subject to a referendum. In all other respects the application for leave to appeal is denied because the Court is not persuaded that the question presented should be reviewed by this Court.
No costs, a public question being involved.
COLEMAN, C.J., and KAVANAGH, LEVIN, FITZGERALD, RYAN, and BLAIR MOODY, JR., JJ., concurred.
WILLIAMS, J., concurred in the result on the basis of Rollingwood Homeowners Corp, Inc v City of Flint, supra.
NOTES
[1]  "Since neither opinion obtained four signatures, neither is binding under the doctrine of stare decisis." People v Jackson, 390 Mich. 621, 627; 212 NW2d 918 (1973). The reference was to a case in which all seven Justices participated. See Negri v Slotkin, 397 Mich. 105; 244 NW2d 98 (1976).
[2]  See MCL 117.4i(6); MSA 5.2082(6).